Citation Nr: 0207828	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  98-09 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the left 
lower extremity, claimed to be the result of VA medical 
treatment rendered in 1993 and 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Former Spouse


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to September 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions which denied 
the veteran's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 based on alleged impotence and alleged additional 
disability of the left lower extremity due to treatment 
rendered at VA medical facilities in 1993 and 1994.  In a 
January 2000, the Board determined that the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for impotence as a result of medical treatment rendered by 
the VA in 1993 and 1994 was denied.  The claim for 
38 U.S.C.A. § 1151 benefits based upon alleged additional 
disability of the left lower extremity was remanded to the RO 
for further development.  The case was returned to the Board 
in April 2002.  

In October 1999, a Travel Board hearing was held in 
Montgomery before Michael D. Lyon, who is the Board Member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  

The Board notes that, effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence in the VA treatment 
would generally have to be shown by the claimant to obtain 
compensation under the statute.  This amendment, however, 
does not apply to cases filed prior to the 1997 effective 
date.  Pub. L. No. 104- 204, § 422(a)-(c) (1996).  As this 
claim was filed prior to the effective date, the former 
statute must be applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (in the present case, the former statute is 
more favorable to the appellant).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran underwent anticoagulation treatment in a VA 
medical facility in June 1993 to treat suspected pulmonary 
artery thrombus and suffered a left thigh bleed.  

3.  The veteran currently has disability of the left lower 
extremity which has been medically found to be related to his 
VA anticoagulation treatment.  

4.  The development of his left lower extremity impairment 
was not a necessary consequence of the VA anticoagulation 
treatment; there was additional disability resulting from VA 
medical treatment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the veteran has incurred additional left lower extremity 
disability that resulted from VA medical treatment rendered 
in June 1993.  38 U.S.C.A. § 1151 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 3.358 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
and other documents issued during the pendency of the appeal, 
the veteran and his representative were give notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file.  Service medical records 
were obtained and associated with the claims file, and 
documentation in the claims file indicates that all available 
records have been forwarded.  A VA examination was conducted 
and a copy of the report is associated with the file.  No 
change in the outcome would be possible with additional 
development, notice, or examination.  As such, the Board will 
proceed to the merits of the case.  

The law and regulations in effect at the time the veteran 
filed his claim provided that a veteran was entitled to 
additional compensation if he or she was injured as a 
consequence of hospitalization or treatment, and such injury 
or aggravation resulted in additional disability.  38 
U.S.C.A. § 1151 (West 1991).  Specifically, in pertinent 
part, 38 U.S.C.A. § 1151 provided that:  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, . . . and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability . . . , 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

The regulation implementing that statute, 38 C.F.R. § 3.358, 
provided, in pertinent part:  

(c)  Cause.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of . . . hospitalization, medical or surgical 
treatment . . . , the following considerations will govern:  

(1)  It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2)  The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of . . . hospitalization, medical or surgical 
treatment, . . . .

(3)  Compensation is not payable for the necessary 
consequences of medical or surgical treatment . . . properly 
administered with the express or implied consent of the 
veteran . . . "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
. . . treatment administered.  

It is apparent to the Board that resolution of this claim 
depends upon determining whether VA medical treatment 
rendered in 1993 and 1994 caused additional disability of the 
veteran's left lower extremity.  The law and regulations 
require that there be some causal nexus between VA treatment 
and disability.  In other words, benefits can be awarded only 
if, after VA treatment, there is additional disability that 
is not a necessary consequence attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non-VA treatment) cause, there 
is no entitlement to VA compensation benefits under 38 
U.S.C.A. § 1151 because it cannot be found that the 
additional disability is due to VA treatment.  

Turning the medical evidence of record, hospital records 
dated from April 1993 to May 1993 reveal that the veteran was 
admitted to Louisiana State University Medical Center after 
complaints of anginal-type chest pain accompanied by 
shortness of breath and diaphoresis.  Diagnoses included 
acute posterior myocardial infarction, complicated by 
cardiogenic shock and severe mitral regurge; atherosclerotic 
coronary artery disease; adult respiratory distress syndrome 
with ventilator dependency; possible pulmonary embolus, and 
episode of atrial fibrillation with rapid ventricular 
response.  It was noted that arrangements were made to 
transfer the veteran to a VA facility.  The veteran was in a 
more convalescent grade of care, but did require critical 
care monitoring, primarily due to his ventilator dependency 
and diffuse pulmonary process.  

VA hospital records dated in May 1993 reflect diagnoses of 
status post posterior myocardial infarction complicated by 
cardiogenic shock, adult respiratory distress syndrome, and 
respiratory failure requiring mechanical ventilation; history 
of hypertensive and coronary artery disease; severe mitral 
valve regurgitation with resultant pulmonary congestion and 
ventilatory dependence, and staphylococcus epidermis 
pneumonia.  

VA hospital records reflect that the veteran was hospitalized 
for continuing treatment from June 1, 1993 to June 30, 1993 
with a history of coronary artery disease, status post non-Q 
Wave myocardial infarction complicated by cardiogenic shock, 
adult respiratory distress symptoms, severe mitral 
regurgitation, and questionable pulmonary embolus.  A history 
of coronary artery bypass graft in 1986 was noted.  His past 
medical history included a status post deep vein thrombosis 
and pulmonary thromboembolus times two.  It was noted that in 
1984, the veteran developed a deep vein thrombosis of the 
right lower extremity secondary to trauma with subsequent 
pulmonary thromboembolus.  In 1986, the veteran developed a 
deep vein thrombosis of the right lower extremity while 
recuperating from a coronary artery bypass graft with 
subsequent pulmonary thromboembolus.  On physical 
examination, his extremities revealed no cyanosis, clubbing 
or edema. Neurological examination showed that the veteran 
was able to move all four extremities.  The veteran was 
stable on transfer to the coronary care unit and was 
continued on Heparin due to suspicion for a pulmonary artery 
thrombus.  On day three of his hospital course, the veteran 
complained of pain in the left posterior thigh.  It was noted 
that, at that time, there was no swelling, no ecchymosis, no 
bruising, no hematoma, and no bruit over the left groin.  
There were good pulses in the distal left lower extremity and 
no fracture on X-ray of the left hip.  On the morning of 
hospital day four, the veteran's hematocrit dropped in one 
day from 28 to 21 with significant swelling of the left thigh 
with ecchymosis along the posterior aspect of the left thigh.  
It was assumed that he bled into his left thigh.  At that 
time, he was also hypotensive with a systolic blood pressure 
of 50.  Resuscitative measures were instituted including 
three blood transfusions and aggressive saline hydration.  
Systolic blood pressure increased to 78.  The veteran was 
placed on a Dopamine drip at that point and his blood 
pressure reached 95/60.  Heparin was discontinued when it was 
obvious that the veteran had bled into his left thigh.  
Discharge diagnoses included severe mitral regurgitation, 
bleed into left posterior thigh, possible thrombus in right 
pulmonary artery, adult respiratory distress symptoms, anemia 
and heme-positive stools.  An addendum to the discharge 
summary noted a diagnosis of left lower extremity peripheral 
neuropathy.  

A December 1993 VA hospital record shows that the veteran was 
admitted for a mitral valve replacement procedure.  Diagnoses 
included coronary artery disease and mitral regurgitation.  

Home health nursing records dated from July 1993 to February 
1994 essentially reflect some complaints of left lower 
extremity numbness and swelling.  Treatment for left heel 
problems was also noted.  

VA hospital records reflect that the veteran was admitted in 
August 1994 with a suspected hematoma of the left thigh.  The 
veteran had residual motor and sensory deficit of the left 
lower extremity below the knee.  On physical examination, the 
extremities showed a left lower thigh with measurement of 
seventy-two centimeters with a 2 to 3+ edema, extremely 
tender to palpation and motion.  He was unable to move the 
lower extremities below the knee with mild erythema.  Good 
sensation to touch was noted.  the foot was warm to the touch 
with good pulses.  His hospital course included treatment 
with subcutaneous Vitamin K for the left thigh hematoma.  The 
veteran's thigh showed a progressive decrease in size and 
tenderness with increased range of motion.  He maintained 
good pulses without venous stasis in his lower extremity 
throughout his hospital course.  He was also treated for left 
thigh cellulitis.  An ultrasound of the left thigh revealed 
no evidence of abscess.  The discharge diagnoses included 
left thigh hematoma, left thigh cellulitis, and coronary 
artery disease.  

VA medical records dated from July 1993 to May 1997 reflect 
that the veteran received treatment for a variety of 
complaints, including left lower extremity problems.  
Diagnoses during this period included left foot drop with 
chronic pain, left lower extremity neuropathy; left foot drop 
secondary to left thigh hematoma; left lower extremity 
sciatic neuropathy, and neuralgia of the left leg.  Several 
records note that electromyography (EMG) and nerve conduction 
velocity (NCV) studies revealed lumbar plexopathy.  

In a June 1997 statement, the veteran indicated that he 
complained of leg pain when he arrived at the VA hospital in 
June 1993.  He claimed that his complaints were not addressed 
and that his leg "busted and hemorrhaged."  He maintained 
that initially he was not given medication for pain.  

A January 1998 VA medical record reflects that the veteran 
was seen complaining of persistent left leg pain due to 
previous surgery.  On physical examination, reduced dorsalis 
pedis pulsation and tenderness at the left lower extremity 
below the knee was shown.  The diagnostic assessment included 
peripheral vascular disease and chronic leg pain.  

A February 1998 VA medical record shows that the veteran 
complained of chronic left leg pain.  The clinical assessment 
was chronic left leg pain secondary to the nerve injury.  It 
was noted that he had been through chronic pain management 
and did not respond.  He was prescribed Percocet for pain, as 
needed.  

An April 1998 VA medical record reflects that on physical 
examination, venous insufficiency with no varicosities was 
shown.  Bluish color of toes was noted.  Arterial supply was 
fine bilaterally.  The diagnoses included chronic leg pain 
secondary to nerve injury, no sign of deep venous thrombosis 
of the lower extremities was shown.  

During the October 1999 Travel Board hearing, the veteran 
claimed that he did not receive adequate care from the VA 
hospitals.  He indicated that he was initially hospitalized 
at a private facility for a heart attack.  He testified that 
a thigh bleed occurred in June 1993 at the VA hospital in 
Birmingham.  He stated that he had no prior history of left 
thigh problems prior to this hospitalization.  He recounted 
an additional episode of bleeding into his left thigh in 
August 1994.  He related that currently, he wore a leg brace 
and took pain medication to treat his left thigh problems.  

An April 1999 VA hospital discharge summary notes that the 
veteran was seen with complaints of chest pain, rule out 
myocardial infarction.  On physical examination, increased 
swelling of the left ankle with tenderness was shown.  It was 
noted that he was unable to flex his left ankle.  

On VA examination conducted in January 2001, it was noted 
that there were no manifestations of left lower extremity 
pathology that were present prior to the May 1993 
hospitalization.  The examiner indicated that the 
manifestations of deep vein thrombosis present prior to the 
May 1993 hospitalization were prominent varicosities.  It was 
noted that while the veteran may have had some degree of 
varicosity prior to May 1993 but there were no symptoms 
consisting of clinically significant varicose veins.  The 
current manifestations of the left lower extremity pathology 
were constant pain, loss of mobility, weakness, reduced range 
of flexion of the left knee, and loss of muscle mass in the 
leg.  The net result was the veteran's inability to walk 
normally and inability to work as a long distance truck 
driver.  The examiner remarked that the veteran did develop 
bleeding following anticoagulation treatment for deep vein 
thrombosis and this produced severe pain, subsequent 
weakness, and loss of mobility.  The examiner noted that the 
veteran was a long distance trucker prior to his deep venous 
thrombosis of the left leg and that there was a stormy course 
following the particular VA treatment under review.  In 
particular, there was hemorrhage into the soft tissues with 
severe pain, subsequent weakness, loss of mobility, and loss 
of muscle mass in the calf muscles.  The examiner indicated 
that during the August 1994 hospitalization, the veteran 
developed bleeding into the left thigh following 
hepranization treatment for a blood clot.  His pain was 
severe and his situation emergent enough to require transfer 
to the Birmingham VA medical center.  The veteran claimed 
that at one point the doctors were concerned that the limb 
might have to be amputated.  The examiner indicated that 
anticoagulation was the medical standard of care particularly 
as related to the prevention of blood clots breaking off from 
the lower extremity and traveling to another part of the body 
and producing a more severe threat to a person's general 
condition.  The examiner noted that there would have been a 
definite threat to the veteran's well being if the natural 
process of his underlying disorder, venous thrombosis, had 
been allowed to happen.  The examiner opined that the deep 
venous thrombosis and subsequent bleeding into the left leg 
"would not have developed regardless of the VA treatment in 
1993 or 1994."  The examiner suspected that the bleeding 
occurred because the laboratory tests used to monitor the 
clotting process had not been observed promptly enough to 
institute measures that might have prevented the hemorrhage 
and subsequent disability.  

It is clear from a review of the evidence of record that 
veteran underwent treatment in June 1993 for conditions 
including coronary artery disease and questionable pulmonary 
embolus at a VA facility.  His treatment included the 
administration of Heparin, an anticoagulant for suspected 
pulmonary artery thrombus and he subsequently suffered a 
bleed into his left posterior thigh.  The veteran underwent 
aggressive treatment for the bleed into his left thigh, 
including discontinuation of Heparin.  A discharge summary 
addendum noted a diagnosis of left lower extremity peripheral 
neuropathy.  Moreover, VA outpatient treatment records 
following his 1993 hospitalization reflect continuing left 
lower extremity symptomatology with diagnoses including 
chronic leg pain with left foot drop; left lower extremity 
neuropathy and peripheral vascular disease.  

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  In the opinion of the 
Board, the left thigh bleed suffered by the veteran cannot be 
presented as the intended or necessary consequence of his 
treatment with anticoagulants for pulmonary artery thrombus.  
Clearly, the veteran's left thigh bleed was not a desired 
clinical outcome from the treatment.  While some medical 
records on file note a past medical history of deep vein 
thrombosis of the right lower extremity in 1984 and 1986, no 
history of a hemorrhage with resulting lower extremity 
disability was shown at that time.  Moreover, the 2001 VA 
examiner noted that the veteran developed left lower 
extremity bleeding following the 1993 anticoagulation 
treatment and such produced severe pain, weakness, and loss 
of mobility.  It was the examiner's opinion that the bleeding 
occurred because the laboratory tests used to monitor the 
clotting process had not been observed promptly enough to 
institute measures that might have prevented the hemorrhage 
and subsequent disability.  There is no medical evidence of 
record which clearly demonstrates that the veteran would have 
been affected with his current left lower extremity 
disability absent the VA anticoagulation treatment or that he 
would have been affected with left leg pathology due strictly 
to the natural progress of any of his existing medical 
conditions.  Furthermore, as noted above, fault by the VA 
need not be shown as an element of recovery under 38 U.S.C.A. 
§ 1151.  The question of error in administration of the 
anticoagulation treatment on the part of the VA medical team 
is immaterial since the case is to be decided on a strict 
liability standard.  

Regarding the VA treatment rendered in August 1994 for 
suspected hematoma of the left thigh, it has not been shown 
that the veteran suffered disability in addition to left 
lower extremity pathology which began after the 1993 VA 
treatment.  In this regard, the Board notes that the veteran 
was seen with left thigh symptoms such as tenderness, mild 
erythema and decreased range of motion.  He was treated with 
subcutaneous Vitamin K during his hospital course and showed 
significant improvement upon discharge.  The Board notes that 
any residual left lower extremity symptomatology was related 
to the earlier treatment in 1993; there is no medical opinion 
on record which shows that such disability began as a result 
of the August 1994 VA treatment.  

The Board finds the above persuasive evidence that there was 
a causal relationship between the anticoagulation treatment 
administered by the VA in June 1993 and the veteran's 
subsequent left thigh bleed with resulting left lower 
extremity disability.  Absent any negative evidence to the 
contrary, the Board finds that the veteran did experience 
additional left lower extremity disability related to VA 
medical treatment rendered in June 1993 in that there was a 
causal relationship between the 1993 VA treatment and the 
subsequent development of left lower extremity disability, 
and further that the left lower extremity pathology was not a 
necessary consequence of the treatment consented to by the 
veteran.  


ORDER

Benefits under the provisions of 38 U.S.C.A. § 1151 for left 
lower extremity impairment due to VA medical treatment 
rendered in June 1993 are granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

